                    Case 3:19-cr-00105-RS Document 39 Filed 11/14/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3703
 7        FAX: (510) 637-3724
          jonathan.lee@usdoj.gov
 8

 9 Attorneys for United States of America
10                                       UNITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                           ) CASE NO. CR 19-00105 RS
                                                         )
14               Plaintiff,                              )
                                                         ) NOTICE OF SUBSTITUTION OF ATTORNEY
15          v.                                           )
                                                         )
16   ERICH SCHOENWISNER,                                 )
                                                         )
17               Defendant.                              )
                                                         )
18                                                       )
                                                         )
19

20               Please take notice that as of November 14, 2019, the Assistant United States Attorney whose
21 name, address, telephone number and e-mail address is listed below is assigned to be counsel for the

22 government:

23               JONATHAN U. LEE (CABN 148792)
                 Assistant United States Attorney
24
                 1301 Clay Street, Suite 340S
25               Oakland, California 94612
                 Telephone: (510) 637-3703
26               Fax: (510) 637-3724
                 Email: jonathan.lee@usdoj.gov
27
     ////
28
     SUBSTITUTION OF ATTORNEY
     CR 19-00105 RS                                     1
              Case 3:19-cr-00105-RS Document 39 Filed 11/14/19 Page 2 of 2




 1         The Clerk is requested to change the docket sheet and other court records so as to reflect that all

 2 orders and communications from the court will in the future be directed to AUSA Jonathan U. Lee at the

 3 above mailing address, telephone number, facsimile number and e-mail address.

 4

 5 DATED: November 14, 2019                              Respectfully submitted,

 6                                                       DAVID L. ANDERSON
                                                         United States Attorney
 7

 8                                                               /s/              ___
                                                         JONATHAN U. LEE
 9
                                                         Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SUBSTITUTION OF ATTORNEY
     CR 19-00105 RS                                 2
